Citation Nr: 1743590	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-35 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to in-service exposure to herbicide agents. 

2.  Entitlement to service connection for numbness, tingling, and twitching of the right lower extremity, to include as due to in-service exposure to herbicide agents. 

3.  Entitlement to service connection for numbness, tingling, and twitching of the left lower extremity, to include as due to in-service exposure to herbicide agents. 

4.  Entitlement to service connection for arthritis of the right hip.

5.  Entitlement to service connection for arthritis of the left hip.

6.  Entitlement to service connection for arthritis of the right shoulder.

7.  Entitlement to service connection for arthritis of the left shoulder.

8.  Entitlement to service connection for a right knee disability.
9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a right ankle disability.

11.  Entitlement to service connection for a left ankle disability.

12.  Entitlement to service connection for a thoracolumbar spine disability.

13.  Entitlement to service connection for sleep apnea, to include as secondary to disabilities of the lower extremities.

14.  Entitlement to service connection for lack of balance/equilibrium, to include as due to in-service exposure to herbicide agents. 

15.  Entitlement to service connection for depression.

16.  Entitlement to service connection for memory loss, to include as due to in-service exposure to herbicide agents. 

17.  Entitlement to service connection for high blood pressure, to include as due to in-service exposure to herbicide agents. 

18.  Entitlement to service connection for shortness of breath, to include due to in-service exposure to asbestosis. 

19.  Entitlement to service connection for erectile dysfunction, to include as due to in-service exposure to herbicide agents. 

20.  Entitlement to service connection for bad eyesight, to include as due to in-service exposure to herbicide agents. 

21.  Entitlement to service connection for a right upper extremity skin condition to include as due to in-service exposure to herbicide agents. 

22.  Entitlement to service connection for a left upper extremity skin condition, to include as due to in-service exposure to herbicide agents. 

23.  Entitlement to service connection for papules on the skin, to include as due to in-service exposure to herbicide agents. 

24.  Entitlement to service connection for internal infections, to include as due to in-service exposure to herbicide agents. 

25.  Entitlement to service connection for a dental condition, to include as due to in-service exposure to herbicide agents. 

26.  Entitlement to service connection for a sore on the right eyeball, to include as due to in-service exposure to herbicide agents. 

27.  Entitlement to service connection for low body temperature, to include as due to in-service exposure to herbicide agents. 

28.  Entitlement to service connection for chest pain with radiation to the right middle back. 

29.  Entitlement to service connection for a left lower extremity skin condition, to include circulatory complication, and to include as due to in-service exposure to herbicide agents. 

30.  Entitlement to service connection for a right lower extremity skin condition, to include circulatory complication, and to include as due to in-service exposure to herbicide agents. 

31.  Entitlement to service connection for a low oxygen count. 

32.  Entitlement to service connection for iron deficiency.

33.  Entitlement to service connection for weight gain.
34.  Entitlement to service connection for left upper extremity muscle weakness, to include as due to in-service exposure to herbicide agents. 

35.  Entitlement to service connection for right upper extremity muscle weakness, to include as due to in-service exposure to herbicide agents. 

36.  Entitlement to service connection for left lower extremity muscle weakness, to include as due to in-service exposure to herbicide agents. 

37.  Entitlement to service connection for right lower extremity muscle weakness, to include as due to in-service exposure to herbicide agents. 

38.  Entitlement to service connection for fatigue. 

39.  Entitlement to service connection for a left elbow disability. 

40.  Entitlement to service connection for a right elbow disability.

41.  Entitlement to service connection for a stomach condition. 

42.  Entitlement to service connection for a kidney condition.

43.  Entitlement to service connection for sores on the head, to include as due to in-service exposure to herbicide agents. 

44.  Entitlement to service connection for boils on the neck, to include as due to in-service exposure to herbicide agents. 

45.  Entitlement to service connection for left upper extremity discoloration, to include as due to in-service exposure to herbicide agents. 

46.  Entitlement to service connection for right upper extremity discoloration, to include as due to in-service exposure to herbicide agents. 

47.  Entitlement to service connection for left lower extremity discoloration, to include as due to in-service exposure to herbicide agents. 

48.  Entitlement to service connection for right lower extremity discoloration to include as due to in-service exposure to herbicide agents. 

49.  Entitlement to service connection for a right foot disability, to include hammertoes. 

50.  Entitlement to service connection for edema of the left lower extremity. 

51.  Entitlement to service connection for edema of the right lower extremity.

52.  Entitlement to service connection for stressed nerves of the right leg.

53.  Entitlement to service connection for right leg pain. 

54.  Entitlement to service connection for left leg pain. 

55.  Entitlement to service connection for blood infections of the bilateral legs. 

56.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.  At the hearing, the Veteran presented a 10 page statement that has been received and is currently associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2017, the Veteran testified that his claimed disabilities were either caused by in-service exposure to herbicide agents, in-service exposure to asbestos, in-service exposure to radiation, and/or in-service falls.  

The Veteran's service personnel records indicate that he served aboard the U.S.S. Coral Sea (CVA-43) and earned the Armed Forces Expeditionary Medal for Vietnam.  

The Veteran indicated that he was exposed to herbicides when he cleaned aircraft after missions in the Republic of Vietnam and through desalinated water used for cooking, showering, and drinking.  The Veteran also testified that the Republic of Vietnam was visible from the U.S.S. Coral Sea.  In February 2012, the AOJ made a formal finding of a lack of information required to verify service in the Republic of Vietnam or exposure to Agent Orange during military service.  Given the Veteran's claim of being exposed to herbicides while cleaning aircraft that had returned from Vietnam and exposure to desalinated water, the Board finds that a remand is necessary to refer the Veteran's case to the Joint Services Records Research Center (JSRRC) or other appropriate agency to determine whether he was exposed to herbicide agents while aboard the U.S.S. Coral Sea.

At the April 2017 Board hearing, the Veteran testified that he was exposed to asbestos in service when he cleaned out ventilation systems.  The Veteran also asserted that he was exposed to radiation because he was in close proximity to nuclear weaponry.  The August 1969 Report of Medical History indicates that the Veteran endorsed a history of working with radioactive substances.  A review of the record indicates that the Veteran was not provided with proper notice regarding a claim for service connection involving in-service exposure to asbestos or radiation.  Additionally, the AOJ did not undertake the requisite development to determine whether the Veteran was exposed to asbestos or radiation during service.  A remand is necessary to provide the Veteran with the required notice and to verify whether the Veteran was exposed to asbestos and/or radiation in-service.

The Veteran testified that he fell several times while he was cleaning airplanes in-service.  The service treatment records have notations for treatment related to back pain.  The Veteran testified that he was given X-rays of his joints while aboard the U.S.S. Coral Sea.  These records have not been associated with the record.

Finally, the Veteran testified that he was currently receiving VA treatment.  However, a review of the record shows that the most recent VA treatment records were updated in September 2014.


A.  Skin

In December 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed skin disorders.  The VA examiner indicated that the Veteran had been diagnosed with furunculosis in 1965 and tinea pedis in 1964.  The Veteran reported that he developed boils on the neck while he was in active service from 1964 to 1966.  He went to sick call many times with boils, and the boils were lanced and packed with cotton for healing.  He had no residual scarring.  At the time of the examination, the Veteran had no boils on his neck, but indicated that they return from time to time.  There was no rash on his legs, but he had vascular insufficiency in the lower extremities.  He first noticed pain and swelling in his legs 20 to 30 years prior to the examination.  The Veteran had been previously diagnosed with stasis dermatitis, which had resolved.  The Veteran indicated that he got an internal infection for the poor circulation in his legs.  The VA examiner remarked that a 2010 primary care note reported an incision and drainage of an infection below the left knee and an October 2012 podiatry note indicated brown mottling appearance to the dorsal aspects of both feet and legs which were related to the Veteran's vascular condition.  The Veteran's service treatment records indicated fungus on the left foot and toes.  The VA examiner opined that the Veteran's boils were less likely than not caused by the claimed in-service disease or injury.  He elaborated that while the Veteran had a remote history of boils on his neck, but since that time there was no documentation that the boils were an ongoing condition.  There was no documentation of boils in the Veteran's VA treatment records. 

The Board finds this opinion inadequate because it relies solely on a lack of documentation in the Veteran's VA treatment records and does not address the Veteran's lay statements regarding a continuity of symptomology since service.  On remand, an opinion should be obtained to determine whether he has a current skin disability that is etiologically related to his active military service that takes into account the Veteran's report of having boils since service.


B.  Knees, Shoulders, Ankles, Hips, Foot, Legs, Elbows, and Back 

In December 2012, the Veteran underwent a VA knee and leg examination.  The VA examiner indicated that the Veteran was diagnosed with a left knee strain from 1964 to 1966.  The Veteran stated that he injured his knee in a fall onboard his ship from 1964 to 1966.  He did not go to sick call because it was frowned upon while he was on active service.  The Veteran indicated that he had self-treated for years.  At the time of the examination, he had used a walker or wheelchair for seven to eight years because he could not stand or walk because of his legs.  There were no X-rays available at the time of the examination.  The VA examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by his in-service injury.  The VA examiner was unable to locate documentation of an injury of the left knee during military service.  The examiner acknowledged that a boil was lanced from the left knee in 1966, but there was no recorded trauma.

In December 2012, the Veteran underwent a VA back examination.  The VA examiner indicated that the Veteran was diagnosed with a thoracolumbar strain in 1966.  The Veteran stated that he hurt his back when he fell over cables on his ship between 1964 and 1966.  He was seen in the sick bay once for sharp pain from the mid-back to the lumbar area.  The note indicated that the back pain was not the result of trauma.  He endorsed back pain since service.  Testing illustrated decreased sensation of the thigh/knee, lower leg/ankle, and foot/toes.  The VA examiner indicated that the Veteran did not have signs or symptoms of radiculopathy.  There were no imaging studies available for review by the VA examiner.  The VA examiner opined that the Veteran's claimed back disability was less likely than not incurred in or caused by service.  He opined that the Veteran's service treatment records indicated one remote episode of sharp pain in 1966.  There was no record to suggest that this was related to trauma or injury.  There was no documentation located that suggested this was a chronic condition.

The Board finds that these VA examinations are inadequate because there were no imaging studies available at the time of the examination.  The opinions are also inadequate because they rely solely on a lack of documentation in the Veteran's VA treatment records and do not address the Veteran's lay statements regarding a continuity of symptomology since service.  Since the Veteran's VA examinations, he has been diagnosed with osteoarthritis.  Lastly, the VA examinations do not address the nature or etiology of the Veteran's claimed bilateral shoulder, ankle, hip, and right foot, which the Veteran testified were caused by his in-service falls.  On remand, the Veteran should be afforded an examination to ascertain whether he currently has disabilities of the knees, shoulders, ankles, hips, feet, elbows, legs, and/or back that are etiologically related to his active military service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to what information or evidence is needed to substantiate claims for service connection for in-service asbestos exposure and radiation exposure.  

2.  Obtain and associate with the claims file all updated VA treatment records since September 2014.

3.  Request all personnel records from the National Personnel Records Center (NPRC) or from any other source deemed appropriate.  Associate all such records with the Veteran's claim folder.  An attempt should be made to obtain X-ray studies conducted on the U.S.S. Coral Sea.  All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, to include a Formal Finding regarding the unavailability of these records.  The Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  Contact the Joint Services Records Research Center (JSRRC) or other appropriate entity to verify whether the Veteran was exposed to (a) asbestos, (b) radiation, and/or (c) herbicides during his active service.  The AOJ is informed that this includes, if necessary, submitting multiple requests to the JSRRC.  

5.  Refer the Veteran's VA claims file to the examiner who conducted the December 2012 examination, or if unavailable, another suitably qualified VA medical professional, for an addendum opinion as to the etiology of the Veteran's claimed skin disorders.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

Is it at least as likely as not (a 50 % or better probability) that the Veteran's claimed skin disorders are related to his active military service?

The examiner must consider the Veteran's April 2017 hearing testimony regarding his reoccurrence of boils since active service.

The examiner must include in the examination report the rationale for any opinion expressed.  

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed shoulders, elbows, ankles, hips, knees, back, and right foot disabilities.    

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

1.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed shoulders, ankles, hips, knees, back, and right foot disabilities were incurred during active service?

2.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's osteoarthritis was manifested within one year of his separation from active service?

In rendering the opinions, the examiner is asked to consider the Veteran's April 2017 hearing testimony regarding in-service falls.

The examiner is asked to provide a rationale for the opinions rendered.  

7.  If in-service exposure to asbestos, radiation, and/or herbicides is confirmed, the AOJ should provide the Veteran with appropriate VA examinations to determine the nature and etiology of his claimed disabilities (with the exception of the claims already being examined, per the above remand directives).

8.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If any of the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




